           Case 2:21-mj-30287-DUTY ECF No. 1, PageID.1 Filed 06/09/21 Page 1 of 10
                                                              AUSA:         Carl Gilmer-Hill               Telephone: (313) 226-9585
AO 91 Rev. 11/11   Criminal Com laint             Agent:                    E rin B. Leipold               Telephone: (313) 226-8246

                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                 Eastern District of Michigan
United States of America
                                                                                               Case: 2:21−mj−30287
   V.                                                                                          Assigned To : Unassigned
MALIK Deonte-Shaheed-Shareff FRAZIER                                                           Assign. Date : 6/9/2021
                                                                             Case No.
                                                                                               Description: RE: SEALED MATTER
                                                                                               (EOB)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of            June 2019-April 2020____              in the county of ___..:;.O...;.;a"""kl""a_nd"'----in the
___E_as_ t _ern
             ___ District of               M ichigan       , the defendant(s) violated:
                   Code Section                                              Offense Description
18 u.s.c. § 1708                                        Mail Theft

18 U.S.C. § 1028A                                       Aggravated Identity Theft

18 U.S.C § 1029                                         Access Device Fraud




         This criminal complaint is based on these facts:




[Z] Continued on the attached sheet.


                                                                        E rin B. Leipold- U.S. Postal Insp ector
                                                                                               Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date: __June
        ___  9, 2021
                _____                                                                            Judge's signature

City and state: -'D=et;:..ro::..:i..;.t ..:;.Mlc=..____________             David R. Grand- U.S Magistrate Judge
                                                                                               Printed name and title
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.2 Filed 06/09/21 Page 2 of 10




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:
                                                   Case No. ____________________
MALIK Deonte-Shaheed-Shareff FRAZIER
DATE OF BIRTH: XX/XX/1994                          Filed Under Seal



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Erin B. Leipold, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been so employed since January 2008. As part of my duties as a U.S. Postal Inspector,

I conduct investigations of offenses involving mail theft, identity theft, access device fraud, and

other financial crimes. I have worked this investigation in conjunction with the Bloomfield

Township Police Department and the West Bloomfield Township Police Department. This

affidavit is based on my personal knowledge, observations, training, and experience as well as

information obtained from documents, electronic databases, witnesses, and other law

enforcement agents involved in this investigation. The information contained in this affidavit is

provided for the purpose of establishing probable cause for a criminal complaint, and thus, it

does not contain all the details of the case known to me.

       2.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Mail Theft, in violation of 18 U.S.C. § 1708, Aggravated Identity Theft, in violation

of 18 U.S.C. § 1028A, and Access Device Fraud, in violation of 18 U.S.C § 1029 have been

committed by Malik FRAZIER.

       3.      Search warrants 5:19-mc-51439-3, 5:19-mc-51439-4, 5:19-mc-51439-5, 5:19-mc-

51439-8 and 5:19-mc-51439-13, were previously obtained by Affiant in order to search
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.3 Filed 06/09/21 Page 3 of 10




FRAZIER’s residence, two vehicles FRAZIER is known to drive, and several electronic devices

associated with FRAZIER.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

MALIK FRAZIER (xx/xx/1994) has engaged in a fraud scheme involving the theft and criminal

misuse of personal identifying information (PII). Searches of his residence, two vehicles he was

known to drive, and electronic devices seized during the search of his residence identified

additional evidence related to an ongoing fraud scheme involving the theft and criminal misuse

of personal identifying information (PII) in order to acquire and misuse retail credit accounts.



                                          PROBABLE CAUSE

       5.      The U.S. Postal Inspection Service investigated numerous reports of mail thefts in

Southfield, Michigan, and surrounding communities on a continuing basis from late 2018 into

2019. Residents of these communities have reported finding rifled mail in various outdoor

spaces such as ditches or wooded areas, awaking in the morning to find all the mailboxes on their

street were open, or learning that checks or other negotiable items they were expecting to be

delivered via the U.S. Mail were intercepted and negotiated by an unknown party.

       6.      In March 2019, a resident of the Seven Oaks Post Office delivery area in Detroit

(48235) reported finding trash bags full of mail in an alley behind their home on three separate

occasions. Postal Inspectors retrieved these bags of mail and found that they contained mailings

for a variety of addresses in the Southfield area and surrounding communities.

       7.      Since the discovery of this abandoned U.S. Mail, reports of mail theft in the areas

of Bloomfield Township, West Bloomfield, Novi, Northville, Farmington Hills, Franklin, and

Beverly Hills, Michigan continued to be received by local policing authorities. Several suspects

                                                  2
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.4 Filed 06/09/21 Page 4 of 10




were developed as a result of this investigation and it appears that these subjects are working in

concert to perpetrate mail thefts and associated financial crimes.

       8.        On June 21, 2019, Malik Deonte-Shaheed-Shareff FRAZIER was arrested by the

Bloomfield Township Police Department for mail theft after he was seen accessing multiple

residential mailboxes in Bloomfield Township, Michigan. At the time of his arrest FRAZIER

was driving a red 2011 Chevrolet Malibu bearing Michigan license plate DGD 6429 (herein

Subject Vehicle 1). He was in possession of mail belonging to more than 40 victims residing in

Bloomfield Hills and Beverly Hills, Michigan. FRAZIER was later released pending further

investigation.

       9.        Investigation indicates FRAZIER resides at 18626 Rutherford St in Detroit,

Michigan, 48235. This address is just over a mile from the location where mail from various

Oakland County cities was found in an alley on three separate occasions in March 2019. Two

vehicles have been seen on multiple occasions at this address by law enforcement officers.

Those vehicles are Subject Vehicle 1 and a silver/gray colored 2004 Buick Century bearing

Michigan license plate DTT 6606 (herein Subject Vehicle 2). Both of these vehicles are

registered to Gloria JOHNSON, who is known to be FRAZIER’s mother.

       10.       A warrant was obtained by Detective J. Moschel of the Bloomfield Township

Police Department to search FRAZIER’s cell phone, which was seized at the time of

FRAZIER’s arrest. Moschel reported that the results of the forensic examination of FRAZIER’s

phone revealed that it contained personal identifying information (PII) and banking information

which belonged to a Bloomfield Township victim.

       11.       Since FRAZIER was released from police custody in June 2019, numerous new

reports of mail theft activity were continuously received by the Bloomfield Township Police

                                                 3
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.5 Filed 06/09/21 Page 5 of 10




Department and other police departments in Oakland County. Some of these reports included

eyewitness descriptions and/or surveillance footage of a red Chevrolet sedan fitting the

description of Subject Vehicle 1 with a male subject driving the vehicle.

       12.     Specifically, Farmington Hills Police Department report 19-20643 dated July 23,

2019, details a report of mail thefts involving Subject Vehicle 1. Witnesses stated they observed

male subjects in the vehicle reaching into multiple mailboxes in their neighborhood and

removing mail. One of those residents was expecting the delivery of two mail pieces that day,

but when they went to their mailbox to retrieve the mail, nothing was inside.

       13.     Additionally, Northville City Police Department report 19-3934 dated July 29,

2019, details an incident where a resident reported observing a red Chevrolet Malibu pull

alongside their mailbox. The driver of the vehicle opened the resident’s mailbox and then closed

it, but was not seen taking anything from it or placing anything inside. The resident followed the

vehicle to a gas station and wrote down the number on the license plate affixed to the vehicle,

which was DGD 6429, which is registered to Subject Vehicle 1.

       14.     West Bloomfield Police Department report 19-14943 dated August 23, 2019,

details an incident reported by a resident of a suspicious unknown vehicle observed in their

neighborhood a few weeks prior. The resident reported the gray sedan passed through their

neighborhood a few times without stopping at a house, which they found peculiar because the

street is a dead end. The resident is familiar with the residents and vehicles in their

neighborhood, and the vehicle and its driver were unknown to them. The resident followed the

gray sedan and copied down its license plate number, which was DTT 6606, the license plate

registered to Subject Vehicle 2. The resident reported this situation to the police because other

residents of their neighborhood reported a suspicious midsize sedan had been in the

                                                  4
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.6 Filed 06/09/21 Page 6 of 10




neighborhood in the early morning hours of August 23, 2019. The driver of that vehicle had

been seen standing in the driveways of several houses that had vehicles parked outside.

       15.     Northville Township Police Department report 19-18152 dated August 3, 2019,

details a witness report of theft of mail from a cluster of mailboxes in a condominium

community. Witnesses saw a male subject removing mail from numerous mailboxes, moving

left to right. They reported that the subject had an arm full of mail and packages prior to re-

entering his vehicle, a silver Buick with the license plate DTT 6606 (Subject Vehicle 2). A

resident of that condominium community reported to police that they were expecting a package

that day and that it had been delivered according to DHL. However, when the resident went to

their mailbox to retrieve the package, it was not there.

       16.     Finally, Bloomfield Township Police Department report 19-23398 dated

September 6, 2019, details a report made by J.P. regarding the theft of his/her identity and

compromise of his/her financial accounts. Barclaycard contacted J.P. on that date to inquire if

he/she was responsible for a purchase at a Meijer located on Telegraph Road in Southfield,

Michigan, in the amount of $505.95. J.P. contacted Barclaycard to deny responsibility for the

charge and was informed a new card had been mailed to his/her address on August 29, 2019.

J.P. advised that he/she never received this card and that there had been three additional

fraudulent charges on the Barclaycard account. J.P. said that he/she had not been receiving mail

during the past week.

       17.     Bloomfield Township detectives followed up on the report made by J.P. and were

able to obtain video footage of a vehicle and individual associated with the fraudulent use of

J.P.’s Barclaycard. These transactions occurred at approximately 5:07 PM on September 6,

2019, at a Mobil gas station located on Telegraph Road in Southfield. Video footage shows a

                                                 5
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.7 Filed 06/09/21 Page 7 of 10




male subject driving a red Chevrolet sedan similar to a Malibu pull into the Mobil station. This

subject has been identified as Malik FRAZIER. The video shows FRAZIER making two

withdrawals from an ATM inside the gas station in the amount of $202.99 using J.P’s

Barclaycard, and he also uses it to pay for gas he pumped.

       18.      On September 13, 2019, postal inspectors retrieved trash abandoned in a trash

receptacle in front of 18626 Rutherford St in Detroit. Inside that trash were several items

relevant to this investigation. There was a mailing from PNC Bank addressed to D.B. at 18626

Rutherford in Detroit relating to three accounts opened on September 6, 2019, an Amazon box

addressed to H.A. at an address on Deep Wood Rd in Bloomfield Hills, and receipts for gift card

transactions at Meijer on Telegraph Road in Southfield on September 3, 2019.

       19.      Research in investigative databases located records for a D.B. residing in

Bloomfield Hills, Michigan. D.B. had previously filed a police report with Bloomfield

Township Police Department on September 19, 2019, who stated he/she had received five hard

inquiries on his/her credit report that day. D.B. was aware of recent mail thefts in his/her

neighborhood and was concerned his/her recently renewed driver’s license had been stolen.

       20.      Investigating agents contacted D.B., who stated that he/she had confirmed with

PNC Bank that accounts had been opened using his/her name and social security number using

an address on Rutherford Street in Detroit on September 6, 2019. D.B. stated he/she had not

opened or attempted to open any accounts with PNC Bank and had not authorized anyone else to

do so either.

       21.      Investigating agents contacted PNC Bank regarding the accounts opened using

D.B.’s PII and learned that they were opened online on September 6, 2019. The phone number

(734) 306-8354 was provided at the time of account opening.

                                                 6
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.8 Filed 06/09/21 Page 8 of 10




       22.      Investigating agents also contacted H.A. regarding the Amazon box found in the

trash at 18626 Rutherford St in Detroit. He/she confirmed that they have been experiencing

issues with mail theft and the Amazon box in question had been stolen from their mailbox.

       23.      Investigating agents requested transaction information related to the Meijer

receipts found in the trash at 18626 Rutherford St in Detroit. These receipts related to the

purchase of gift cards at the Meijer located on Telegraph Road in Southfield on September 3,

2019. Meijer provided video footage of the individual responsible for the transactions, the name

of the cardholder and their partial credit card number. Malik FRAZIER is shown purchasing

these gift cards in the video footage and a Citi card belonging to B.A. was used to fund the

transactions.

       24.      On September 23, 2019 investigating agents contacted B.A., a resident of

Bloomfield Hills. He/she confirmed their Citi credit card had been compromised and Citi had

contacted him/her regarding that compromise. B.A. confirmed that one of the fraudulent charges

made using his/her Citi credit card had been at Meijer on September 3, 2019.

       25.      On October 2, 2019 investigating agents executed a search warrant at 18626

Rutherford St, Detroit, MI 28235. Malik FRAZIER and his mother, Gloria JOHNSON were

present at the time of the search. Agents located evidence relevant to the fraud scheme under

investigation, including two debit cards in the name of D.B., a victim previously known to this

investigation, and one debit card in the name of J.M. Several electronic devices, including

cellular telephones, were also seized pursuant to the search warrant at FRAZIER’s residence.

       26.      A search warrant was also obtained for an iPhone seized as a result of the search

warrant executed at 18626 Rutherford St in Detroit, and an extraction of data stored on that

phone was performed. This extraction identified data indicative of an identity theft and financial

                                                 7
   Case 2:21-mj-30287-DUTY ECF No. 1, PageID.9 Filed 06/09/21 Page 9 of 10




fraud scheme. This includes victim PII such as names, addresses, as well as various account

numbers and routing numbers tied to various names. Note that some of the addresses associated

with the victims are in Southfield, Bloomfield Hills, Franklin, Farmington Hills, and West

Bloomfield, Michigan. There are also notes related to a login for a Huntington Bank account in

the name of victim D.B.

       27.     On April 23, 2020, police officers employed by the Detroit Police Department

encountered Malik FRAZIER inside a vehicle parked in the lot of a business on W. 7 Mile Rd in

Detroit. When officers asked FRAZIER to roll down the window of his vehicle they observed

mail and packages in the front passenger seat of the vehicle and FRAZIER was in the process of

opening a package. Officers observed the mail was addressed to residences in the West

Bloomfield and Farmington Hills areas. FRAZIER was found to be in possession of a Kroger

credit card in the name of D.B. (2), which FRAZIER told officers this credit card belongs to his

mother. Investigative resources indicate D.B. (2) is a resident of Sylvan Lake, Michigan, and

FRAZIER’s mother is Gloria JOHNSON.

       28.     On April 28, 2020, C.S., a resident of Bloomfield Township, Michigan, reported

to the Bloomfield Township Police Department that an unknown person had fraudulently

requested a second credit card connected to his/her American Express account. This card was

mailed to 18626 Rutherford St, Detroit, MI 48235, FRAZIER’s residence, and delivered on April

28, 2020. On April 30, 2020, someone contacted American Express via telephone and requested

that the phone number associated with C.S.’s account be changed to a different phone number.

       29.     This investigation has identified more than 800 victims, most of whom reside in

the metro Detroit area. It appears several suspects identified through this investigation, including

Malik FRAZIER, stole mail from residents in the metro Detroit area on a continuing basis

                                                 8
Case 2:21-mj-30287-DUTY ECF No. 1, PageID.10 Filed 06/09/21 Page 10 of 10




     David R. Grand

     June 9, 2021
